        Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    MATTEL, INC.,

                      Plaintiff,
                                                18 Civ. 8824 (LAP)
    -against-
                                                MEMORANDUM & ORDER
    ANIMEFUNSTORE, et al.,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

        Before the Court is Plaintiff Mattel, Inc. (“Mattel”)’s

motion for summary judgement against Defendants AnimeFun Store,

Bingo 1993, Bingoes Hot Toy Factory, Miliy Store, and Q374428329

(“Wang Defendants”1).2       The Wang Defendants, merchant storefronts

on AliExpress.com and/or DHgate.com accused of selling




1 The Court adopts this defined term, which ostensibly references
attorney Xuanye Wang’s prior representation of this defendant
cohort, from the parties’ briefing.
2 (See Plaintiff’s Notice of Motion for Summary Judgment, dated
July 31, 2020 [dkt. no. 87]; see also Plaintiff’s Memorandum of
Law in Support of its Motion for Summary Judgment (“Mot.”),
dated July 31, 2020 [dkt. no. 88].) The Court considers the
briefing on the motion complete notwithstanding Plaintiff’s
failure to file reply papers in response to the Wang Defendants’
August 15, 2020 opposition. Both the Federal Rules of Civil
Procedure and the Local Rules for the Southern District of New
York require that any reply memoranda be served within seven
days of service of the response papers. See Fed. R. Civ. P.
27(a)(4); S.D.N.Y. Local R. 6.1(b)(3). Plaintiff waived its
right to reply by failing to file reply papers within the
designated timeframe.
                                      1
      Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 2 of 25



counterfeit versions of Plaintiff’s merchandise, oppose the

motion.3

     For the reasons stated below, summary judgment is GRANTED

in part and DENIED in part.

I.   Background

     “Rule 56.1 of the Local Civil Rules of the United States

District Courts for the Southern and Eastern Districts of New

York . . . requires a party moving for summary judgment to

submit a statement of the allegedly undisputed facts on which

the moving party relies, together with citation to the

admissible evidence of record supporting each such fact.”

Giannullo v. City of New York, 322 F.3d 139, 140 (2d Cir. 2003).

The non-moving party’s responsive statement must “include a

correspondingly numbered paragraph responding to each numbered

paragraph in the statement of the moving party, and if

necessary, additional paragraphs containing a separate, short

and concise statement of additional material facts.”          Local Civ.

R. 56.1(b).   Each statement in the response “must be followed by

citation to evidence which would be admissible.”          Id. 56.1(d).

If the non-moving party “fails to submit a responsive statement,

then the facts set forth in the moving party’s 56.1 statement


3 (See Defendants’ Opposition to Plaintiff’s Motion for Summary
Judgment and Incorporated Memorandum of Law (“Opp.”), dated Aug.
15, 2020 [dkt. no. 94].)


                                    2
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 3 of 25



are deemed admitted.”    Truitt v. Salisbury Bank & Tr. Co., No.

18-CV-8386 (NSR), 2020 WL 4208452, at *1 (S.D.N.Y. July 21,

2020).

    Defendants’ Rule 56.1 Counterstatement suffers from two

categories of deficiencies.     First, Defendants cite to no

affidavits, exhibits, or evidence in their Rule 56.1

Counterstatement, including where they dispute a contention that

Plaintiff offers in its Rule 56.1 Statement.        Defendants instead

respond with a number of conclusory denials deprived of

citations to admissible evidence.      (See, e.g., Wang Defendants’

Local Civil Rule 56.1 Counterstatement of Material Facts

(“Defs.’ Counter 56.1”), dated Aug. 14, 2020 [dkt. no. 93],

¶ 47.)    Because Defendants have failed to cite any evidence to

support their denials of certain portions of Plaintiff’s Rule

56.1 Statement, the facts in Plaintiff’s statement are admitted

in those instances to the extent they are supported by the

record.   See Maynard v. Montefiore Med. Ctr., No. 18-CV-8877

(LAP), 2021 WL 396700, at *1 (S.D.N.Y. Feb. 4, 2021) (finding

that facts set forth in movant’s Local Rule 56.1 statement were

admitted where non-movant offered denials “without any citations

to admissible evidence”).

    Second, in some instances, Defendants assert that they

cannot offer facts in support of their denials because they have

not been able to obtain discovery from the third-party suppliers

                                   3
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 4 of 25



from whom they purchased the allegedly counterfeit products.

(See, e.g., Defs.’ Counter 56.1 ¶ 48 (“Through visual inspection

of the Wang Defendants’ Infringing Listings, NAL confirmed that

each of the Wang Defendants was using the UNO Marks without

authorization and that the products that each Defendant was

offering for sale using virtually identical copies of the UNO

Marks were, in fact, Counterfeit Products.        Wang Defendants’

Response: Disputed.    Defendant[s] [are] not currently able to

present further facts in opposition because [they have] yet to

complete discovery of documents and information relevant to the

authenticity of the supplier who Defendant[s] purchased the

products from.”); ¶¶ 70, 71 (“Wang Defendants’ Response:

Disputed.   Defendant[s] purchased the products from Chinese

suppliers, if the products are deemed to be counterfeit,

Defendant[s] [have been] defrauded by the Chinese suppliers.

Defendant[s] [are] not currently able to present further facts

in opposition because [they have] yet to complete discovery of

documents and information relevant to the authenticity of the

supplier who Defendant[s] purchased the products from.”)

    Federal Rules of Civil Procedure Rule 56(d) provides that

“[i]f a nonmovant shows by affidavit or declaration that, for

specified reasons, it cannot present facts essential to justify

its opposition, the court may: (1) defer considering the motion

or deny it . . . .”    Fed. R. Civ. P. 56(d).      “Rule 56(d)

                                   4
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 5 of 25



expressly requires the nonmoving party who seeks further

discovery in these circumstances to make a ‘show[ing] by

affidavit or declaration’ of the reasons for needing the

relief.”    Kazolias v. IBEW LU 363, 806 F.3d 45, 54 (2d Cir.

2015).     The affidavit or declaration must “show[ ] (1) what

facts are sought [to resist the motion] and how they are to be

obtained, (2) how those facts are reasonably expected to create

a genuine issue of material fact, (3) what effort affiant has

made to obtain them, and (4) why the affiant was unsuccessful in

those efforts.”    Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d

292, 303 (2d Cir. 2003) (internal quotation marks omitted).

     As an initial matter, Defendants have not filed an

affidavit or declaration explaining why they were unable to

obtain this discovery by now4 or why it would make any

difference.    This failure alone “is itself sufficient grounds to

reject a claim that the opportunity for discovery was

inadequate.”    1077 Madison St., LLC v. Daniels, 954 F.3d 460,

464 (2d Cir. 2020) (citing Paddington Partners v. Bouchard, 34

F.3d 1132, 1137 (2d Cir. 1994)).


4 The Court ordered the parties to complete fact discovery no
later than September 10, 2019 (Order, dated May 2, 2019 [dkt.
no. 59]), and twice extended the fact discovery deadline. (See
Order, dated Sept. 6, 2019 [dkt. no. 63] (extending fact
discovery deadline to October 18, 2019); Order, dated Oct. 28,
2019 [dkt. no. 76] (extending fact discovery deadline to January
10, 2020).)

                                   5
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 6 of 25



    Moreover, Defendants’ raising of the need for additional

discovery for the first time while opposing a motion for summary

judgment is plainly improper.     See, e.g., Alzawahra v. Albany

Med. Ctr., 546 F. App'x 53, 55 (2d Cir. 2013) (summary order)

(declining to rule on discovery disputes raised for the first

time in opposition to summary judgment motion).        Moreover, “[a]

party seeking to delay resolution of a summary judgment motion

on grounds that he has been deprived of certain discovery

materials must show that the material sought is germane to the

defense, and that it is neither cumulative nor speculative, and

a bare assertion that the evidence supporting a plaintiff's

allegation is in the hands of the defendant is insufficient.”

Alphonse Hotel Corp. v. Tran, 828 F.3d 146, 151 (2d Cir. 2016)

(internal quotation marks omitted); see also In re Dana Corp.,

574 F.3d 129, 148-49 (2d Cir. 2009) (“A court plainly has

discretion to reject a request for discovery if the evidence

sought would be cumulative or if the request is based only on

speculation as to what potentially could be discovered.”)

(internal quotation marks omitted).        Defendants have made little

attempt to show, for example, what information in the hands of

these third-party suppliers would be relevant to the instant

motion “if the products are deemed to be counterfeit.”          (See

Defs.’ Counter 56.1 ¶¶ 70, 71.)        Defendants contend that “it is

possible” that additional evidence could show that they

                                   6
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 7 of 25



purchased products from suppliers affiliated with Mattel’s lone-

authorized Chinese vendor, (Opp. at 3); however, Defendants cite

to nothing in their attempt to oppose the record evidence

offered by Mattel showing that Defendants purchased their UNO

products from a vendor that was not authorized by Mattel and

that inspection of these products revealed that they were not

Mattel manufactured or authorized products.

    Accordingly, the Court will not defer consideration of

Plaintiff’s motion for summary judgment on this basis, see,

e.g., Crescent Beach Club LLC v. Indian Harbor Insurance Co.,

468 F. Supp. 3d 515, 536 (E.D.N.Y. 2020), and will treat

Defendants’ denials on the basis that they require additional

discovery as admissions of “facts set forth in [Plaintiff’s]

56.1 Statement, to the extent they are supported by the record,”

Truitt, 2020 WL 4208452, at *1.

    a. Facts

    Mattel is a leading designer, developer, marketer,

manufacturer, and distributor of products sold under well-known

brand names, including Barbie, Hot Wheels, American Girl, and

Fisher-Price.   (See Plaintiff’s Local Rule 56.1 Statement

(“Pl.’s 56.1”), dated July 3, 2020 [dkt. no. 89], ¶ 25;

Declaration of Ray Adler in Support of Plaintiff’s Application

for a Temporary Restraining Order (“Adler Decl.”), dated Sept.

21, 2018 [dkt. no. 23], ¶ 3.)     Plaintiff sells its Mattel

                                   7
        Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 8 of 25



products worldwide through major retailers, toys stores, and

online marketplaces.       (Pl.’s 56.1 ¶ 26; Adler Decl. ¶ 4.)

    One of Mattel’s most popular and successful products is UNO.

(Pl.’s 56.1 ¶ 27; Adler Decl. ¶ 5.)          UNO is a card game wherein

players begin with seven cards and, through each turn, attempt

to match a card in their hands with a card on the deck or be

forced to draw an additional card.          (Pl.’s 56.1 ¶ 28; Adler

Decl. ¶ 5.)     Players attempt to be the first to discard

successfully all of their cards.          (Pl.’s 56.1 ¶ 28; Adler Decl.

¶ 5.)    When a player has a single card remaining, he or she must

announce “Uno!” to the other players, providing a warning that

the game is nearly complete, or risks a penalty.            (Pl.’s 56.1

¶ 28; Adler Decl. ¶ 5.)

    Mattel has filed for and obtained federal trademark

registrations for UNO.       (Pl.’s 56.1 ¶ 30; Declaration of Ray

Adler in Support of Plaintiff’s Motion for Summary Judgment

(“Adler Decl. II”), dated July 30, 2020 [dkt. no. 90], ¶ 9.)

Mattel is the owner of the UNO Registrations covering the UNO

marks, including U.S. Trademark Registration Nos. 1,005,397 for

“UNO” for goods in Class 28 and 5,125,593 for the wordmark “UNO”

in Class 9.     (Pl.’s 56.1 ¶ 31; Adler Decl. II ¶ 10; Ex. A to

Adler Decl. II [dkt. no. 90-1].)          Plaintiff has spent

substantial time, money, and effort in building up and

developing consumer recognition, awareness, and goodwill in its

                                      8
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 9 of 25



UNO products and UNO marks.     (Pl.’s 56.1 ¶ 35; Adler Decl. II

¶ 13.)

    As of September 2018, approximately 90% of Mattel’s single

basic UNO products available to consumers in the U.S. were

manufactured in the U.S., while the remaining 10% were

manufactured and sold by a single vendor, directly to retailers.

(Pl.’s 56.1 ¶ 38; Adler Decl. II ¶ 16.)       No one other than

Plaintiff and its authorized licensees and distributors is

authorized to manufacture, import, export, advertise, offer for

sale, or sell any goods utilizing the UNO marks without the

express permission of Plaintiff.       (Pl.’s 56.1 ¶ 42.)    The Wang

Defendants are not and have never been authorized by Mattel

and/or Mattel’s licensees to sell UNO products and/or use the

UNO marks.   (Adler Decl. II ¶ 20.)

    The Wang Defendants are individuals or businesses located

in China that conduct business in the U.S. and other countries

via online storefronts on AliExpress.com or DHgate.com.          (Pl.’s

56.1 ¶ 2; see also Declaration of Wenbin Jin (“Jin Decl.”),

dated Apr. 1, 2019 [dkt. no. 51-1]; Declaration of Minghui Lai

(“Lai Decl.”), dated Apr. 1, 2019 [dkt. no. 51-3]; Declaration

of Xiaoyan Shi (“Shi Decl.”), dated Apr. 1, 2019 [dkt. no. 51-

5]; Declaration of Xiaogang Wang (“Wang Decl.”), dated Apr. 1,




                                   9
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 10 of 25



2019 [dkt. no. 51-7].)5    Each of the Wang Defendants sold

merchandise purporting to be UNO products through its online

storefront.6   The Defendants purchased these products from

suppliers in China.    (Pl.’s 56.1 ¶¶ 6, 13, 18, 23.)        None of the

Wang Defendants’ operators could tell the difference between the

UNO products he or she purchased from vendors in China and the

legitimate UNO products offered for sale or sold by Plaintiff.

(Pl.’s 56.1 ¶¶ 7, 14, 19, 24; see also Jin Decl. ¶ 23; Lai Decl.

¶ 24; Shi Decl. ¶ 24; Wang Decl. ¶ 23.)




5 Defendant AnimeFun Store, operated by Minghui Lai, is a
merchant on Aliexpress.com with a principal place of business
located in Guangdong, China. (Pl.’s 56.1 ¶¶ 3-4). Defendant
Bingo1993, operated by Xiogang Wang, is a merchant on Dhgate.com
with a principal place of business located in Zhejiang, China.
(Pl.’s 56.1 ¶¶ 8, 10.) Defendant Q374428329, also operated by
Xiogang Wang, is a merchant on Dhgate.com with a principal place
of business located in Zhejiang, China. (Pl.’s 56.1 ¶¶ 9-10.)
Defendant Bingoes Hot Toy Factory, operated by Wenbin Jin, is a
merchant on Aliexpress.com with a principal place of business
located in China. (Pl.’s 56.1 ¶¶ 15-16.) Defendant Miliy
Store, operated by Xiaoyan Shi, is a merchant on Aliexpress.com
with a principal place of business located in China. (Pl.’s
56.1 ¶¶ 20-21.)
6 Defendant AnimeFun Store engaged in 205 transactions of “UNO-
related” products, including four transactions involving
consumers in New York. (Pl.’s 56.1 ¶5.) Defendant Bingo1993
engaged in one “UNO-related” transaction. (Pl.’s 56.1 ¶ 11.)
Defendant Q374428329 engaged in eight transactions of “UNO-
related” products. (Pl.’s 56.1 ¶ 12.) Defendant Bingoes Hot
Toy Factory engaged in 1,760 transactions of “UNO-related”
products, including two involving consumers in New York. (Pl.’s
56.1 ¶ 17.) Defendant Miliy Store engaged in 15 transactions of
“UNO-related” products, including one “UNO-related” product sold
to consumers in New York. (Pl.’s 56.1 ¶ 22.)
                                   10
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 11 of 25



    Counsel for Mattel, Epstein Drangel LLP, retained NAL, a

company that provides trademark infringement research services,

to investigate and research online merchants offering for sale

products that could infringe on the UNO marks.         (Pl.’s 56.1

¶¶ 43-44; Declaration of Jessica Arnaiz in Support of

Plaintiff’s Application for a Temporary Restraining Order

(“Arnaiz Decl.”), dated Sept. 21, 2018 [dkt. no. 22], ¶¶ 3-4.)

During NAL’s investigation, it identified the Wang Defendants as

offering for sale and/or selling counterfeit products through

their respective merchant storefronts on AliExpress and DHgate.

(Id. at ¶ 6, Ex. A; Pl.’s 56.1 ¶ 47.)       Through visual inspection

of the Wang Defendants’ infringing listings, NAL confirmed that

each of the Wang Defendants was using the UNO marks without

authorization and that the products that each Defendant was

offering for sale using virtually identical copies of the UNO

marks were, in fact, counterfeit products.        (Pl.’s 56.1 ¶ 48;

Arnaiz Decl. ¶ 7.)    NAL contacted each of the Wang Defendants

through its respective merchant storefront on the online

marketplace platforms AliExpress.com and DHgate.com, expressed

interest in placing a bulk order for the counterfeit products,

and confirmed that each sold products to customers in the United

States.   (Pl.’s 56.1 ¶¶ 49-55; see also Arnaiz Decl. ¶ 8.)

Moreover, through visual inspection of the Wang Defendants’

infringing listings, Plaintiff and Plaintiff’s counsel confirmed

                                   11
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 12 of 25



that each of the Wang Defendants was using the UNO marks without

authorization and that the products that each of the Wang

Defendants was offering for sale using virtually identical

copies of the UNO marks were, in fact, counterfeit products.

(Pl.’s 56.1 ¶ 58; see also Declaration of Spencer Wolgang in

Support of Plaintiff’s Application for a Temporary Restraining

Order, dated Sept. 26, 2018 [dkt. no. 24], ¶¶ 18-19, Ex. A.)

Plaintiff’s inspection of the infringing listings for UNO-

related products revealed these UNO-marked products had below-

market pricing, improper or no packaging, incorrect labeling,

and wrong coloring.    (Pl.’s 56.1 ¶ 62; Adler Decl. ¶ 27.)

    Mattel has a single third-party vendor source in China.7

(Pl.’s 56.1 ¶ 61; Adler Decl. II ¶ 18.)       Mattel has confirmed

that all of the Wang Defendants are not, nor have they ever

been, authorized distributors or licensees of the UNO products.

(Pl.’s 56.1 ¶ 59; Adler Decl. II ¶ 20.)       Nor are the suppliers

identified on the Wang Defendants’ invoices authorized or

licensed by Mattel to manufacture and/or sell UNO products.

(Adler Decl. II ¶ 19.)     Neither has Mattel consented to the Wang


7 Although Plaintiff asserts that this supplier “has confirmed
that none of the suppliers that issued invoices to the Wang
Defendants are associated with said vendor,” Pl.’s 56.1 ¶ 61,
this statement is hearsay and thus cannot be relied upon for the
instant motion. See Presbyterian Church of Sudan v. Talisman
Energy, Inc., 582 F.3d 244, 264 (2d Cir. 2009).


                                   12
       Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 13 of 25



Defendants’ use of the UNO marks nor consented to their use of

any identical or confusingly similar marks.          (Pl.’s 56.1 ¶ 60;

Adler Dec. ¶ 26.)

       b. Procedural History

       Mattel initiated this action against the Wang Defendants and

numerous other online merchants, asserting claims for (1)

trademark counterfeiting and infringement in violation of the

Lanham Act, 15 U.S.C. § 1114(1)(a)-(b); (2) false designation of

origin, passing off, and unfair competition in violation of the

Lanham Act § 43(a), 15 U.S.C. § 1125(a); (3) copyright

infringement in violation of 17 U.S.C. § 501(a); and (4) state

and common law claims, including (i) deceptive acts in violation

of N.Y. Gen. Bus. Law § 349; (ii) false advertising in violation

of N.Y. Gen. Bus. Law § 350; (iii) unfair competition; and (iv)

unjust enrichment.      (Complaint (“Compl.”), dated Sept. 26, 2018

[dkt. no. 15], at 26-38.)

         Upon Plaintiff’s application, the Court granted a motion

for a temporary restraining order.         (Temporary Restraining

Order, dated Oct. 4, 2018 [dkt. no. 11].)          After Defendants

failed to appear at a show-cause hearing on October 18, 2018,

the Court entered a preliminary injunction against Defendants.

(Preliminary Injunction Order, dated Oct. 18, 2018 [dkt. no.

9].)



                                     13
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 14 of 25



    The Wang Defendants answered Mattel’s complaint and

thereafter filed an Amended Answer.       (See Amended Answer

(“Ans.”), dated Apr. 1, 2019 [dkt. no. 48].)        The Court denied

the Wang Defendants’ subsequent motion to dismiss this action

for lack of personal jurisdiction and insufficient service of

process.    Mattel, Inc. v. AnimeFun Store, No. 18 CIV. 8824

(LAP), 2020 WL 2097624, at *6 (S.D.N.Y. May 1, 2020).

  II.    Legal Standards

        a. Summary Judgment

    Summary judgment is required where “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”          Fed. R.

Civ. P. 56(a).    The movant bears the burden to show the absence

of a dispute as to a material fact.       See Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986).       Where the non-moving party

bears the burden of proof at trial, the moving party may

discharge its summary judgment burden in “two ways: (1) by

submitting evidence that negates an essential element of the

non-moving party’s claim, or (2) by demonstrating that the non-

moving party’s evidence is insufficient to establish an

essential element of the non-moving party’s claim.”          Nick’s

Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107, 114 (2d

Cir. 2017).    In assessing the record, the Court “must view the

evidence in the light most favorable to the [non-moving] party,”

                                   14
       Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 15 of 25



Tolan v. Cotton, 572 U.S. 650, 657 (2014) (internal quotation

marks omitted), and “resolve all ambiguities and draw all

reasonable inferences against the movant,” Caronia v. Philip

Morris USA, Inc., 715 F.3d 417, 427 (2d Cir. 2013).            At the same

time, “the mere existence of some alleged factual dispute” is

not enough to prevent summary judgment--the dispute must be

material.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48

(1986).     A fact is “material” only if it “might affect the

outcome of the suit under the governing law.”          Id. at 248.

Finally, “conclusory statements or mere allegations are not

sufficient to defeat a summary judgment motion.”           Johnson v.

Killian, 680 F.3d 234, 236 (2d Cir. 2012) (per curiam)

(alterations omitted).

  I.      Discussion

       Mattel moves for summary judgment as to the Wang

Defendants’ liability on its claims for (1) trademark

counterfeiting and infringement in violation of the Lanham Act,

15 U.S.C. § 1114(1)(a)-(b); (2) false designation of origin,

passing off, and unfair competition in violation of the Lanham

Act § 43(a), 15 U.S.C. § 1125(a); and (3) state and common law

claims, including (i) deceptive acts in violation of N.Y. Gen.

Bus. Law § 349; (ii) false advertising in violation of N.Y. Gen.




                                     15
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 16 of 25



Bus. Law § 350; (iii) unfair competition; and (iv) unjust

enrichment.8   The Court addresses each in turn.

        1. Trademark Counterfeiting and Infringement in Violation
           of the Lanham Act, 15 U.S.C. § 1114(1)(a)-(b)

     Under the Lanham Act, a person is liable who, without the

consent of the registrant, uses in commerce any reproduction,

counterfeit, copy, or colorable imitation of a registered mark--

or reproduces, counterfeits, copies, or colorably imitates a

registered mark and applies such reproduction, counterfeit,

copy, or colorable imitation to labels, signs, prints, packages,

wrappers, receptacles or advertisements intended to be used--in

connection with the sale, offering for sale, distribution, or

advertising of any goods or services on or in connection with

which such use is likely to cause confusion, or to cause

mistake, or to deceive.     15 U.S.C. § 1114(1)(a)-(b).       In a

Lanham Act action, “summary judgment based on a likelihood of

confusion . . . ‘is appropriate where the undisputed evidence

would lead only to one conclusion.’”       Louis Vuitton Malletier

S.A. v. Sunny Merch. Corp., 97 F.Supp.3d 485, 493 (S.D.N.Y.

2015) (quoting Sports Auth., Inc. v. Prime Hospitality Corp., 89

F.3d 955, 960 (2d Cir. 1996)).      To prevail on a trademark-

infringement claim under 15 U.S.C. § 1114, a plaintiff must


8 Plaintiff does not move for summary judgment on damages or on
the issue of liability for its copyright infringement claim.
(See Mot. at 1 n.4.)
                                   16
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 17 of 25



first “establish that (1) it has a valid mark that is entitled

to protection under the Lanham Act; and that (2) the defendant

used the mark, (3) in commerce, (4) in connection with the sale

. . . or advertising of goods or services, (5) without the

plaintiff's consent.”    1-800 Contacts, Inc. v WhenU.com, Inc.,

414 F.3d 400, 406-07 (2d Cir. 2005) (internal quotations

omitted).   Second, Plaintiff must show “that defendant's use of

that mark is likely to cause confusion . . . as to the

affiliation, connection, or association of [defendant] with

[plaintiff], or as to the origin, sponsorship, or approval of

[the defendant's] goods, services, or commercial activities by

[plaintiff].”   Id. at 407 (internal quotation marks omitted).

    Plaintiff has met each of these requirements.          Mattel’s

United States Patent and Trademark Office trademark

registrations are prima facie evidence of the validity of the

marks.   (See Pl.’s 56.1 ¶ 31; Adler Decl. II ¶ 10; Ex. A to

Adler Decl. II [dkt. no. 90-1]); Spin Master Ltd. v. 158, 463 F.

Supp. 3d 348, 368 (S.D.N.Y. 2020), adhered to in part on

reconsideration, No. 18-CV-1774 (LJL), 2020 WL 5350541 (S.D.N.Y.

Sept. 4, 2020) (“[A] plaintiff may provide a certificate of

registration with the U.S. Patent and Trademark Office for the

mark as prima facie evidence of its validity.”) (citing Lane

Capital Mgmt., Inc. v. Lane Capital Mgmt, Inc., 192 F.3d 337,

345 (2d Cir. 1999)).    Moreover, the Parties do not dispute that

                                   17
        Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 18 of 25



the Wang Defendants used the UNO marks in connection with the

offering for sale, advertising, or sale of products through

their merchant storefronts on AliExpress and DHgate.             (Defs.’

Counter 56.1 ¶¶ 5, 11, 12, 17, 22.)          Nor is it disputed that the

Wang Defendants are not, nor have they ever been, authorized

distributors or licensees of the UNO products, nor has Mattel

ever consented to their use of the UNO marks or any similar

mark.     (Id. ¶¶ 59-60.)

    There also is no genuine issue of fact as to whether the

products sold by Defendants are likely to cause confusion.                 “In

considering the likelihood of confusion, courts in this Circuit

generally look to the factors set forth in Polaroid Corp. v.

Polarad Electronics Corp., 287 F.2d 492, 495 (2d Cir.1961).                 See

Coach, Inc. v. Horizon Trading USA Inc., 908 F. Supp. 2d 426,

433 (S.D.N.Y. 2012).        Here, however, “the Court need not

undertake a factor-by-factor analysis under Polaroid because

counterfeits, by their very nature, cause confusion.”             Gucci

Am., Inc. v. Duty Free Apparel, Ltd., 286 F. Supp. 2d 284, 287

(S.D.N.Y. 2003).       Counterfeits are defined under the Lanham Act

as “a spurious mark which is identical with, or substantially

indistinguishable from, a registered mark.”           15 U.S.C. § 1127.

“[T]he Court need only determine the more fundamental question

of whether there are items to be confused in the first place--

that is, whether the items at issue here are, in fact,

                                      18
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 19 of 25



counterfeit and whether Defendants sold those items.”          Gucci,

286 F. Supp. 2d at 287.

    The UNO products offered for sale by the Wang Defendants

are demonstrably counterfeit.      Indeed, even the Wang Defendants

cannot spot the difference between the products they offered for

sale and the real thing: the operators of each of the Wang

Defendants admitted that they cannot tell the difference between

the UNO products they purchased from vendors in China and the

UNO products offered for sale or sold by Plaintiff.          (Pl.’s 56.1

¶¶ 7, 14, 19, 24; see also Jin Decl. ¶ 23; Lai Decl. ¶ 24; Shi

Decl. ¶ 24; Wang Decl. ¶ 23.)      Despite these similarities,

closer inspection has shown that the Wang Defendants’ listings

bearing the UNO mark show improper or no packaging, incorrect

labeling, and wrong coloring.      (Pl.’s 56.1 ¶ 62; Adler Decl.

¶ 27.)   These inspections, conducted by, among others, NAL,

which was tasked by Plaintiff to review potentially infringing

listings, confirmed that these products were virtually identical

but not genuine.    (Arnaiz Decl. ¶ 7.)9     Mattel confirmed that it


9 The Wang Defendants contend in their opposition that because
“it is possible that Defendants purchased the products from
suppliers that are associated with Mattel’s single third-party
Chinese vendor,” “genuine issues for trail [sic] exists [sic].”
(Opp. at 3.) Such speculation without any specific supporting
facts is insufficient to defeat summary judgment on Mattel’s
claim. See e.g., Gucci, 286 F. Supp. 2d at 289 (granting
summary judgment in favor of plaintiff where defendant failed to

                              (Footnote Continues on Following Page)
                                   19
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 20 of 25



has not manufactured or sold any of the Mattel look-alike

products offered for sale or sold by the Wang Defendants.             (See

Adler. Decl. II ¶ 21.)     Because the Wang Defendants’ marks are

counterfeit, by their very nature, they likely are to cause

confusion.   See e.g., Coach, 908 F. Supp. 2d at 434.

    Accordingly, summary judgment is warranted in Plaintiff’s

favor on its claims under the Lanham Act, 15 U.S.C.

§ 1114(1)(a)-(b).

        2. False Designation of Origin, Passing Off, & Unfair
           Competition (15 U.S.C. § 1125(a), Lanham Act § 43(a))


    15 U.S.C. § 1125(a) bars as false designation the use in

commerce of any word, term, name, symbol, device, or combination

thereof, which is likely to cause confusion as to the origin,

sponsorship, or approval of a person's goods with those of

another person or which misrepresents the nature,

characteristics, qualities, or geographic origin of another

person's goods.     15 U.S.C. § 1125(a)(1)(A)–(B).      Because Mattel

is entitled to summary judgment on its trademark counterfeiting

and infringement claims, Mattel also is entitled to summary

judgment on its claims for false designation of origin, passing

off, and unfair competition under 15 U.S.C. § 1125(a).          See



“produce any affirmative evidence that the items in evidence are
actually authentic” upon plaintiff’s prima facie showing).


                                   20
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 21 of 25



Ontel Prods. Corp. v. Airbrushpainting Makeup Store, No. 17-CV-

871 (KBF), 2017 WL 1969681, at *3 (S.D.N.Y. May 12, 2017)

(“Because Ontel is entitled to summary judgment on its trademark

counterfeiting and infringement claims, Ontel is also entitled

to summary judgment on its claims for false designation of

origin, passing off, and unfair competition under 15 U.S.C.

§ 1125(a).”); Burberry Ltd. & Burberry USA v. Designers Imps.,

Inc., No. 07 CIV. 3997 (PAC), 2010 WL 199906, at *7 (S.D.N.Y.

Jan. 19, 2010) (“Having established its claim for federal

trademark infringement under Section 32, it is unnecessary for

the plaintiff to make any additional showing to satisfy Section

43(a).”) (citing Russian Kurier, Inc. v. Russian Am. Kurier,

Inc., 899 F. Supp. 1204, 1208 (S.D.N.Y. 1995)).

        3. State Law Claims

          a. New York General Business Law §§ 349 and 350

    Plaintiff contends that it also is entitled to summary

judgment on its state law claims for violations of New York




                                   21
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 22 of 25



General Business Law Sections 34910 and 35011 and on its common

law claims for unfair competition and unjust enrichment.

     “The standards for bringing a claim under § 43(a) of the

Lanham Act are substantially the same as those applied to claims

brought under the New York common law for unfair competition and

§§ 349 and 350 of the New York General Business Law.”          Avon

Prods., Inc. v. S.C. Johnson & Son, Inc., 984 F. Supp. 768, 800

(S.D.N.Y. 1997).    As for §§ 349 and 350 of the New York General

Business Law, however, “[i]t is well settled . . .         that

infringement claims are not cognizable under these statutes

unless there is a specific and substantial injury to the public

interest over and above the ordinary trademark infringement or

dilution.”   Mattel, Inc. v. 1622758984, No. 18-CV-8821 (AJN),

2020 WL 2832812, at *4 (S.D.N.Y. May 31, 2020) (citing Luv N’

Care, Ltd. v. Walgreen Co., 695 F. Supp. 2d 125, 135 (S.D.N.Y.

2010) and Tommy Hilfiger Licensing, Inc. v. Nature Labs, LLC,

221 F. Supp. 2d 410, 413 n.2 (S.D.N.Y. 2002) (“[T]he majority

[of courts] have held that trademark cases are outside the scope




10“Deceptive acts or practices in the conduct of any business,
trade or commerce or in the furnishing of any service in this
state are hereby declared unlawful.” N.Y. Gen. Bus. Law
§ 349(a).
11“False advertising in the conduct of any business, trade or
commerce or in the furnishing of any service in this state is
hereby declared unlawful.” N.Y. Gen. Bus. Law § 350.

                                   22
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 23 of 25



of this general consumer protection statute.”)).         Plaintiff

points to no record evidence that would support a finding of an

injury to the public beyond that attendant to run-of-the-mill

trademark infringement.

    Accordingly, summary judgment on Plaintiff’s claims arising

out of New York General Business Law §§ 349 and 350 is denied.

          b. Unfair Competition

    “A claim under the Lanham Act, coupled with a showing of

bad faith or intent, establishes a claim for unfair competition”

under New York law.     Burberry, 2010 WL 199906, at *8 (citing

Girl Scouts of U.S.A. v. Bantam Doubleday Dell Publ'g Grp.,

Inc., 808 F. Supp. 1112, 1131 (S.D.N.Y. 1992)).         “Use of a

counterfeit mark creates a presumption of bad faith under New

York law.”     Id. (citing Philip Morris U.S.A., Inc. v. Filizardo,

No. 03 CIV. 5891 (HB), 2004 WL 1375277, at *6 (S.D.N.Y. June 18,

2004)).   Because Plaintiff has shown that the Wang Defendants

sold UNO products that were counterfeit, Plaintiff is entitled

to summary judgment on its state law claim for unfair

competition.

          c. Unjust Enrichment

    “The elements of unjust enrichment under New York law are:

‘(1) defendant was enriched, (2) at plaintiff's expense, and (3)

equity and good conscience militate against permitting defendant

to retain what plaintiff is seeking to recover.’”         Perfect Pearl

                                   23
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 24 of 25



Co. v. Majestic Pearl & Stone, Inc., 887 F. Supp. 2d 519, 544

(S.D.N.Y. 2012) (quoting Briarpatch, Ltd., L.P. v. Phoenix

Pictures, Inc., 373 F.3d 296, 306 (2d Cir. 2004)).         However,

unjust enrichment “is available only in unusual situations when,

though the defendant has not breached a contract nor committed a

recognized tort, circumstances create an equitable obligation

running from the defendant to the plaintiff . . . . An unjust

enrichment claim is not available where it simply duplicates, or

replaces, a conventional contract or tort claim.”         Mattel, 2020

WL 2832812, at *5 (quoting Corsello v. Verizon N.Y., Inc., 18

N.Y.3d 777, 790 (2012)).     Courts therefore frequently dismiss

unjust enrichment claims brought in similar Lanham Act cases.

See id; Boost Worldwide, Inc. v. Talk Til U Drop Wireless, Inc.,

No. 5:14-CV-86 (MAD/TWD), 2014 WL 5026777, at *2 n.2 (N.D.N.Y.

Oct. 8, 2014); Goldemberg v. Johnson & Johnson Consumer Cos.,

Inc., 8 F. Supp. 3d 467, 483–84 (S.D.N.Y. 2014).         Having shown

no circumstances that warrant this equitable remedy, denial of

summary judgment on Plaintiff’s unjust enrichment claim likewise

is appropriate here.

  II.   Conclusion

    For the foregoing reasons, Plaintiff’s Motion for Summary

Judgment (dkt. no. 87) is GRANTED in part and DENIED in part.

Plaintiff’s motion is granted as to the Wang Defendants’

liability for (1) trademark counterfeiting and infringement in

                                   24
     Case 1:18-cv-08824-LAP Document 106 Filed 02/26/21 Page 25 of 25



violation of the Lanham Act, 15 U.S.C. § 1114(1)(a)-(b); (2)

false designation of origin, passing off, and unfair competition

in violation of Lanham Act, 15 U.S.C. § 1125(a); and (3) unfair

competition under state common law.       Plaintiff’s motion is

denied as to its claims under (1) N.Y. Gen. Bus. Law § 349; (2)

N.Y. Gen. Bus. Law § 350; and (3) on its common law claim for

unjust enrichment.

    The Clerk of Court shall close the open motion.

    Counsel shall confer and inform the Court by letter no

later than March 5, 2021 of the status of the remaining claims

against the Wang Defendants and how the parties propose to

proceed.   Counsel for Plaintiff shall also inform the Court by

the same date of the status of all claims remaining against all

other defendants.

    SO ORDERED.

Dated:     New York, New York
           February 26, 2021

                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                   25
